Case 6:20-cv-00594-JDK-JDL Document 14 Filed 02/23/21 Page 1 of 1 PageID #: 122




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

AUTHOR J. MANNING, JR., et al.,            §
                                           §
     Plaintiff,                            §
                                           §
v.                                         §     Case No. 6:20-cv-594-JDK-JDL
                                           §
TIME WARNER,                               §
                                           §
     Defendant.                            §

                                FINAL JUDGMENT
       The Court, having considered Plaintiff’s case and rendered its decision by

 opinion issued this same date, hereby enters FINAL JUDGMENT.

       It is ORDERED that Plaintiff’s claims are DISMISSED WITH PREJUDICE

 for failure to state a claim upon which relief can be granted. All pending motions are

 DENIED as MOOT.

       The Clerk of Court is instructed to close this case.

       So ORDERED and SIGNED this 23rd day of February, 2021.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE
